

116 S1287 IS: Strengthening Buy America for Small Shipyard Grants Act
U.S. Senate
2019-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1287IN THE SENATE OF THE UNITED STATESMay 2, 2019Ms. Baldwin (for herself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo ensure small shipyard grant projects are carried out using materials produced in the United
			 States.
	
 1.Short titleThis Act may be cited as the Strengthening Buy America for Small Shipyard Grants Act.
 2.Requirement for small shipyard granteesSection 54101(d) of title 46, United States Code, is amended— (1)by striking Grants awarded and inserting the following:
				
 (1)In GeneralGrants awarded; and (2)by adding at the end the following:
				
					(2)Buy America
 (A)In GeneralSubject to subparagraph (B), no funds may be obligated by the Administrator of the Maritime Administration under this section, unless each product and material purchased with those funds (including products and materials purchased by a grantee), and including any commercially available off-the-shelf item, is—
 (i)an unmanufactured article, material, or supply that has been mined or produced in the United States; or
 (ii)a manufactured article, material, or supply that has been manufactured in the United States substantially all from articles, materials, or supplies mined, produced, or manufactured in the United States.
							(B)Exceptions
 (i)In GeneralNotwithstanding subparagraph (A), the requirements of that subparagraph shall not apply with respect to a particular product or material if the Administrator determines—
 (I)that the application of those requirements would be inconsistent with the public interest; (II)that such product or material is not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (III)that inclusion of a domestic product or material will increase the cost of that product or material by more than 25 percent, with respect to a certain contract between a grantee and that grantee's supplier.
 (ii)Federal RegisterA determination made by the Administrator under this subparagraph shall be published in the Federal Register.
 (C)DefinitionsIn this paragraph: (i)The term commercially available off-the-shelf item means—
 (I)any item of supply (including construction material) that is— (aa)a commercial item, as defined by section 2.101 of title 48, Code of Federal Regulations; and
 (bb)sold in substantial quantities in the commercial marketplace; and (II)does not include bulk cargo, as defined in section 40102(4) of title 46, United States Code, such as agricultural products and petroleum products.
 (ii)The term product or material means an article, material, or supply brought to the site by the recipient for incorporation into the building, work, or project. The term also includes an item brought to the site preassembled from articles, materials, or supplies. However, emergency life safety systems, such as emergency lighting, fire alarm, and audio evacuation systems, that are discrete systems incorporated into a public building or work and that are produced as complete systems, are evaluated as a single and distinct construction material regardless of when or how the individual parts or components of those systems are delivered to the construction site.
 (iii)The term United States includes the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, and the Virgin Islands..